[Cite as In re Name Change of A.LaR.F-R to A.LaR.R., 2017-Ohio-7458.]


                                      COURT OF APPEALS
                                    LICKING COUNTY, OHIO
                                  FIFTH APPELLATE DISTRICT



                                                        JUDGES:
                                                        Hon. W. Scott Gwin, P. J.
IN THE MATTER OF:                                       Hon. John W. Wise, J.
                                                        Hon. Earle E. Wise, Jr., J.

        THE CHANGE OF NAME OF                           Case No. 17 CA 0015

        A.LaR.F-R. to A.LaR.R.                          OPINION




CHARACTER OF PROCEEDING:                            Civil Appeal from the Court of Common
                                                    Pleas, Probate Division, Case No. 2016-
                                                    0642


JUDGMENT:                                           Affirmed



DATE OF JUDGMENT ENTRY:                             September 1, 2017



APPEARANCES:

For Appellant                                       For Appellee Mother

ELIZABETH V. WESTFALL                               ELIZABETH R. WERNER
ELIZABETH V. WESTFALL LLC                           THE NIGH LAW GROUP LLC
555 City Park Avenue                                115 West Main Street, Suite 300(A)
Columbus, Ohio 43215                                Columbus, Ohio 43215
Licking County, Case No. 17 CA 0015                                                       2

Wise, John, J.

       {¶1}   Appellant-Father W.F. appeals the January 31, 2017, Judgment Entry of the

Licking County Court of Common Pleas, Probate Division, granting Appellee-Mother’s

Application for Change of Name of the minor child.

       {¶2}   Initially we note that Appellant's brief fails to set forth a Statement of the

Case or a Statement of the Facts as required by App.R. 16(A)(5) and (6). While we are

mindful that such omissions authorize this Court to either strike the offending portions of

the brief or sua sponte dismiss the appeal, we will review the merits of Appellant's claims

in the interest of justice. Accordingly, we have taken the following recitation of the facts

and procedural history from the record and Appellee-Mother’s brief.

                       STATEMENT OF THE CASE AND FACTS

       {¶3}   The minor child in this case was born on December 17, 2008, to Appellee-

Mother L.M.S. (nka L.M.R.) and Appellant-Father W.F. Mother and Father have never

been married to one another. Id.

       {¶4}   On December 20, 2008, before a Notary Public in and for the State of Ohio,

both parties signed an affirmation of paternity that listed the child's name as A.L.R. Id.

The child's original birth certificate reflected the birth name of A.L.R. Id. Mother and the

child were residents of Franklin County, Ohio, at the time of the child's birth.

       {¶5}   On March 18, 2009, Father filed a Complaint to Allocate Parental Rights

and Responsibilities in the Franklin County Court of Common Pleas, Division of Domestic

Relations and Juvenile Branch. In the Complaint, Father admitted that paternity had been

established by the signing of the affidavit of paternity, which has a registry number of

621380.
Licking County, Case No. 17 CA 0015                                                         3


       {¶6}   After a contested hearing on the matter, the Franklin County Court issued

a Magistrate's Decision on January 20, 2010, which was adopted by Judgment Entry and

filed the same day. Although there were objections filed, the objections were dismissed

by Judgment Entry filed March 4, 2010.

       {¶7}   The Magistrate's Decision filed January 20, 2010, stated in the findings of

facts that the parties had "agreed" to changing the child's name to A.R.F-R. However,

the court did not Order the name change and did not file the necessary Orders to have

the birth records changed to A.R.F-R. The Decisions and Entry also designated the

Mother as the sole legal custodian of the child and allocated parental rights and

responsibilities between the parties. Id. There was no paternity determination as such

was established by the affidavit of paternity signed by the parties at the child's birth.

       {¶8}   Father presented the Magistrate's Decision and Entry to the Ohio Bureau of

Vital Statistics. (T. at 70-71). Father then took the changed birth certificate to the Social

Security office to change the child's name on the Social Security card. (T. at 71). Both the

birth certificate and social security cards were changed to reflect the name A.L.R-F based

on Father’s actions and the portion of the Order referring to the name change. (T. at 70-

71). The birth certificate was issued on August 24, 2012.

       {¶9}   There were no further court actions as to the minor child's name until Mother

filed an Application for Change of Name on September 2, 2016, in the Licking County

Common Pleas Court, Probate Division. Appellee and minor child are both residents of

Licking County, Ohio. (T. at 7, 14).

       {¶10} On October 11, 2016, after Mother filed the Application for Change of Name

in Licking County, and Appellant was served with notice of the action, Appellant filed a
Licking County, Case No. 17 CA 0015                                                    4


Motion for Temporary Restraining Order in Franklin County Court requesting an Order to

prevent Appellee from changing the minor child's name. (Franklin County Case. 09 JU

03-3574).

      {¶11} On October 24, 2016, the Franklin County Court issued an ex parte order

as requested by Father.

      {¶12} On October 26, 2016, Appellee filed a Motion for Relief pursuant to Civ.R.

60(B), stating that the Licking County Probate Court has jurisdiction related to the name

change, not the Franklin County Court.

      {¶13} By Judgment Entry filed January 9, 2017, the Franklin County court set a

hearing date on Mother’s motion for February 6, 2017, but moved it to January 25, 2017,

by agreement of the parties and the Court.

      {¶14} On January 25, 2017, the Civ.R. 60(B) Motion for Relief was heard on oral

arguments. By Judgment Entry issued January 25, 2017, the Franklin County court

issued a Judgment Entry vacating the Restraining Order. Id. In the same Entry, the

Franklin County court vacated "in part" the Order issued on January 20, 2010, to "correct

the name of the minor child." Id. The Franklin County court then "Ordered" the name of

the minor child to be changed to A.L.F-R.

      {¶15} On January 31, 2017, the Court of Common Pleas of Licking County, Ohio,

Probate Division, issued a Judgment Entry ordering that the minor child's name be

changed from A.L.F-R to A.L.R. The Judgment Entry was Form 21.3 Judgment Entry

Change of the Name of a Minor. Said forms are prepared by the Supreme Court of Ohio

for the Rules of Superintendence of the Court of Ohio, Probate Forms. Id
Licking County, Case No. 17 CA 0015                                                      5


      {¶16} Although no findings of facts and conclusions of law were requested, the

Probate Court subsequently issued a Decision on February 2, 2017, which outlined the

procedural history, the opinion as to the order that was issued in Franklin County in

January 2017, and the facts supporting the name change of the child. The grounds for

the child’s name to be restored to A.L.R. included that the child had gone by A.L.R since

birth, her enrollment and school work reflect the name A.L.R., her immunization records

reflect A.L.R, and even her passport was obtained using A.L.R. The Licking County court

found that it was in the child's best interest that her legal name reflect the name she has

used and been known by for the past eight years.

      {¶17} Appellant-Father now appeals, raising the following assignments of error:

                              ASSIGNMENTS OF ERROR

      {¶18} “I.   APPELLANT       ASSERTS      THAT     THE    TRIAL    COURT     ERRED

ASSERTING JURISDICTION OVER THE ISSUE OF THE SURNAME OF THE MINOR

CHILD, AS FRANKLIN COUNTY COURT OF COMMON PLEAS, JUVENILE DIVISION

HAS JURISDICTION OVER THE MATTER PURSUANT TO ORC § 3111.13(C) AND

UNDER CASE NO. 09 JU 03 3574

      {¶19} II. SHOULD THE COURT DETERMINE JURISDICTION PROPER,

APPELLANT ASSERTS THAT THE TRIAL COURT ERRED IN GRANTING THE

APPLICATION OF LAVERNE RODGERS TO CHANGE THE NAME OF THE MINOR

CHILD FROM ALEXIS LARUE FULLEN-RODGERS TO ALEXIS LARUE RODGERS BY

FAILING TO CONSIDER THE FACTORS AS OUTLINED IN THE CASE OF IN RE

WILLHITE.”
Licking County, Case No. 17 CA 0015                                                       6


                                              I.

       {¶20} Appellant-Father argues that the trial court erred in asserting jurisdiction in

this matter. We disagree.

       {¶21} Here, Appellant-Father argues that the Franklin County Common Pleas

Court, Juvenile Division, had jurisdiction over this matter pursuant to R.C. §3111.13(C)

which allows a juvenile court to order a name change in conjunction with a parentage

action brought under R.C. Chapter 3111. Bobo v. Jewell (1988), 38 Ohio St. 3d 330. In

Bobo, supra, the Ohio Supreme Court held as follows:

       {¶22} “Pursuant to R.C. 3111.13(C), a court of common pleas may determine the

surname by which the child shall be known after establishment of the existence of the

parent and child relationship, and a showing that the name determination is in the best

interest of the child.”

       {¶23} Apart from a parentage action, R.C. §2717.01 provides another method of

judicially changing a child's name. R.C. §2717.01 vests jurisdiction over a name-change

application in the probate court:

               R.C. §2717.01 Proceedings to change name of person

               (A)(1) A person desiring a change of name may file an application

       in the probate court of the county in which the person resides. The

       application shall set forth that the applicant has been a bona fide resident

       of that county for at least one year prior to the filing of the application, the

       cause for which the change of name is sought, and the requested new

       name. …

               ***
Licking County, Case No. 17 CA 0015                                                        7


       {¶24} Pursuant to R.C. §2717.01(B), a minor's parent can apply with the probate

court for a change of name on behalf of the minor.

              (B) An application for change of name may be made on behalf of a

       minor by either of the minor's parents, a legal guardian, or a guardian ad

       litem …

       {¶25} The Licking County Probate Court, in its Decision filed February 2, 2017,

found that the matter before the Franklin County court did not involve parentage, since

that issue had previously been determined by an affirmation of parentage signed by both

parents on December 20, 2008. Rather, it originated as an action by Appellant-Father to

allocate parental rights and responsibilities pursuant to R.C. §3109.04 and §2151.23.

The Licking County Court went on to state that it therefore found that the Franklin County

Court did not have jurisdiction or statutory authority to enter a name change in this matter.

       {¶26} The trial court’s opinion as to jurisdiction in Franklin County is not relevant

to this Court’s ruling for two reasons. First, a Licking County Probate Court does not have

the authority to declare a Franklin County Common Pleas Court lacked jurisdiction to do

any act and declare it void. Second, if the Franklin County Common Pleas Court had the

authority to do a name change, that in no way prevents the Licking County Probate Court

from subsequently asserting its authority to change a name thereafter.

       {¶27} Upon review, this Court finds that regardless of whether jurisdiction was or

was not proper in Franklin County, the Licking County Probate Court had jurisdiction and

statutory authority over the name change application in this matter pursuant to R.C.

§2717.01.

       {¶28} Appellant-Father’s First Assignment of Error is overruled
Licking County, Case No. 17 CA 0015                                                        8


                                                 II.

       {¶29} In his Second Assignment of Error, Appellant argues that the trial court

erred in granting the name change in this matter. We disagree.

       {¶30} When reviewing a trial court's decision determining that a child's name

either should or should not be changed, a reviewing court may not substitute its own

judgment for that of the trial court, but it must consider whether the trial court abused its

discretion. D.W. v. T.L., 134 Ohio St. 3d 515, 2012–Ohio–5743, 983 N.E.2d 1273. In order

to find an abuse of discretion, we must find that the court's action is unreasonable,

arbitrary, or unconscionable and not merely an error of law or judgment. Blakemore v.

Blakemore, 5 Ohio St. 3d 217, 450 N.E.2d 1140 (1989).

       {¶31} The Ohio Supreme Court has held that the same rationale applies to a name

change action in probate court pursuant to R.C. §2717.01 and a name change in a

juvenile court paternity action pursuant to R.C. 3111.13(C). D.W. v. T.L., 134 Ohio St. 3d
515, 2012–Ohio–5743, 983 N.E.2d 1273. Pursuant to R.C. §3111.13(C), a court of

common pleas may determine the surname by which the child shall be known after

establishment of the existence of the parent and child relationship, and a showing that

the name determination is in the best interest of the child. Bobo v. Jewell, 38 Ohio St. 3d
330, 528 N.E.2d 180 (1988).

       {¶32} In deciding whether to grant such an application, the court, in determining

whether reasonable and proper cause has been established, must consider if such a

change is in the child's best interests. In re: Willhite, 85 Ohio St. 3d 28, 706 N.E.2d 778

(1999). In assessing whether the change of a minor surname is in the child's best interest,

a court should consider: the effect of the change on the preservation and development of
Licking County, Case No. 17 CA 0015                                                         9


the child's relationship with each parent; the identification of the child as part of a family

unit; the length of time a child has used a surname; the preference of the child if the child

is of sufficient mature age expressing meaningful preference; whether the child's surname

is different from the surname of the child's residential parent; the embarrassment,

discomfort, or inconvenience that may result when a child bears a surname different from

the residential parent's; parental failure to maintain contact with and support of the child;

and any other factor relevant to the child's best interest. Bobo v. Jewell, 38 Ohio St. 3d
330, 528 N.E.2d 180 (1988).

       {¶33} In the case sub judice, the trial court conducted an evidentiary hearing in

this matter. In its Decision issued on February 2, 2017, the court outlined the procedural

history, the court’s opinion that the order issued in Franklin County in January, 2017, was

void, and the facts supporting the name change of the child. The court also included

findings of facts and conclusions of law. The court, in support of its decision that the minor

child’s name should be restored to A.L.R., stated that the child had gone by A.L.R. since

birth, her enrollment at St. Catherine’s School and school work reflect the name A.L.R.,

her immunization records reflect A.L.R., and even her passport was obtained using A.L.R.

The court went on to find that even the January, 2010, Magistrate’s decision in Franklin

County referred to the minor child with the A.R. name, not the hyphenated name. Based

on these factors, the Licking County court found that it was in the child's best interest for

her legal name to reflect the name that she has used and been known by for the past

eight years.
Licking County, Case No. 17 CA 0015                                                    10


       {¶34} Upon review of the record, we find the trial court duly considered the

relevant factors, and we conclude the court did not abuse its discretion in permitting the

name change.

       {¶35} Appellant’s Second Assignment of Error is overruled.

       {¶36} Based on the foregoing, we affirm the decision of the Court of Common

Pleas, Probate Division, Licking County, Ohio.


By: Wise, John J.

Gwin, P. J., and

Wise, Earle, J., concur.


JWW/d 0809